Citation Nr: 1018200	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
sickle cell disease.

2.  Entitlement to service connection for sickle cell 
disease.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for pes 
planus.

4.  Entitlement to service connection for a disability 
manifested by leg pain.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for eye disability.

7.  Entitlement to service connection for a disability 
manifested by fatigue.

8.  Entitlement to service connection for eczema.
9.  Entitlement to service connection for male pattern 
baldness.

10.  Entitlement to an initial rating in excess of 10 percent 
for the residuals of a fractured left thumb.

11.  Entitlement to an initial compensable rating for a right 
thumb scar.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 
1972 and from July 1974 to July 1977.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from RO rating decisions issued in October 2005 and 
January 2006.  

In January 2010, during the course of the appeal, the Veteran 
had a video conference with the Acting Veterans Law Judge 
whose signature appears at the end of this decision.  
In January 2007, the Veteran raised contentions to the effect 
that he is entitled to service connection for the following:  
headaches, sinusitis, a left ear hearing loss disability, a 
right forearm disability, an umbilical hernia, sleep apnea, 
the residuals of a concussion, and depression.  He also 
raised contentions to the effect that increased initial 
ratings are warranted for his service-connected tinnitus and 
right ear hearing loss disability.  Those claims have not 
been certified to the Board on appeal, nor have they 
otherwise been developed for appellate purposes.  Therefore, 
the Board has no jurisdiction over those claims, and they 
will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2009).  They are, however, 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in August 1991, 
the RO denied the Veteran's claim of entitlement to service 
connection for sickle cell disease.

2.  Evidence associated with the record since the August 1991 
decision is neither cumulative nor redundant and, by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for sickle cell disease. 

3.  Sickle cell disease existed prior to service and 
underwent no chronic, identifiable increase in the underlying 
pathology during service.

4.  In an unappealed rating decision, dated in January 2006, 
the RO denied the Veteran's claim of entitlement to service 
connection for pes planus.

5.  Evidence associated with the record since the January 
2006 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for pes planus. 

6.  A chronic, identifiable disability, manifested by leg 
pain, has not been demonstrated.

7.  A chronic, identifiable right knee disability has not 
been demonstrated.

8.  Eye disability, variously diagnosed as allergic 
conjunctivitis and possible sickle cell retinopathy, was 
first manifested many years after service, and the 
preponderance of the evidence is against a finding that it is 
in any way related to service.

9.  A chronic, identifiable disability, manifested by 
fatigue, has not been demonstrated.

10.  The claimed eczema is not currently demonstrated.

11.  There is no competent evidence of record of a nexus 
between service and the Veteran's male pattern baldness.

12.  The Veteran's residuals of a fractured left thumb are 
manifested primarily by pain, impaired dexterity, and 
limitation of function with no more than a 3.0 cm gap between 
the transverse crease of the left palm and the left index 
fingertip.

13.  The Veteran's right thumb scars are manifested primarily 
by subjective complaints.


CONCLUSIONS OF LAW

1.  The RO's August 1991 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
sickle cell disease, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 19.192 (1991).

2.  New and material evidence has been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
sickle cell disease.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  Sickle cell disease existed prior to service and was not 
aggravated during service.  38 U.S.C.A. § 1110, 1131, 1153, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. § 3.159, 
3.303, 3.306 (2009).  

4.  The RO's January 2006 rating decision, which denied the 
Veteran's claim of entitlement to service connection for pes 
planus disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2005).

5.  New and material evidence has not been submitted to 
reopen the Veteran's claim of entitlement to service 
connection for pes planus.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

6.  The claimed disability manifested by leg pain is not the 
result of disease or injury incurred in or aggravated by 
service nor is it proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

7.  The claimed right knee disability is not the result of 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

8.  Eye disability is not the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).

9.  The claimed disability manifested by fatigue is not the 
result of disease or injury incurred in or aggravated by 
service, nor is it proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2009).

10.  The claimed eczema is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

11.  Male pattern baldness is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).

12.  The criteria have not been met for an initial rating in 
excess of 10 percent for the residuals of a fractured left 
thumb.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.118, 
Diagnostic Code 7805 (2009).

13.  The criteria have not been met for an initial 
compensable rating for right thumb scars.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.118, Diagnostic Code 
7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of his claims of 
entitlement to service connection for sickle cell disease, 
pes planus, disability manifested by leg pain, right knee 
disability, eye disability, disability manifest by fatigue, 
eczema, and male pattern baldness, as well as his claims for 
increased ratings for the residuals of a left thumb fracture 
and for right thumb scars.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In this case, the Board finds that VA has 
met that duty.

A review of the record discloses that this is not the 
Veteran's first claim entitlement to service connection for 
sickle cell disease or for pes planus.  Entitlement to 
service connection for sickle cell disease was denied by the 
RO in August 1991, and entitlement to service connection for 
pes planus was denied by the RO in January 2006.  The Veteran 
was notified of each of those decisions, as well as his 
appellate rights.  However, he did not file a notice of 
disagreement with which to initiate an appeal for entitlement 
to service connection for sickle cell disease.  He did file a 
timely notice of disagreement with respect to the issue of 
entitlement to service connection for pes planus.  However, 
he did not perfect that appeal by filing a timely, 
substantive appeal.  Therefore, those decisions became final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 7104 (West 1991)); 38 C.F.R. § 19.192 (1991) (codified as 
revised at 38 C.F.R. § 20.1103 (2005)).  

In October 2005, the Veteran filed an application to reopen 
his claim of entitlement to service connection for sickle 
cell disease, and in March 2008, he filed an application to 
reopen his claim of entitlement to service connection for pes 
planus.  In October 2005, he also filed claims of entitlement 
to service connection for leg disability and disability 
manifested by fatigue, and in March 2008, he filed claims of 
entitlement to service connection for eczema, male pattern 
baldness, right knee disability, and eye disability, as well 
as claims of entitlement to increased ratings for his 
service-connected residuals of a left thumb fracture and a 
right thumb scar.  After reviewing the record, the Board 
finds no issue as to providing an appropriate application 
form or completeness of any of the applications. 

Following the receipt of the foregoing applications, VA 
notified the Veteran of the information and evidence 
necessary to substantiate and complete his claims, including 
the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed him of the 
criteria for service connection and for an increased rating.  
In particular, VA informed the Veteran that in order to 
establish an increased rating for his service-connected 
disability, the evidence had to show that such disability had 
worsened and the manner in which such worsening had affected 
his employment and daily life.  38 U.S.C.A. § 5103(a).  VA 
also set forth the criteria, generally, for rating service-
connected disabilities and for assigning effective dates, 
should service connection be granted.

With respect to his application to reopen his claims of 
entitlement to service connection for sickle cell disease and 
pes planus, VA notified the Veteran of the bases for the 
prior denials and advised him of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
VA also notified him of the evidence necessary to support the 
underlying service connection claims.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is 
the Veteran's responsibility to present and support his 
claim.  38 U.S.C.A. § 5103.  

In this case, VA has obtained or ensured the presence of the 
following relevant evidence:  records reflecting the 
Veteran's treatment from February 1961 to August 1969; the 
Veteran's service treatment records; records reflecting the 
Veteran's August 1988 hospitalization at the Southwest 
Medical Center; records from the Young Eye Institute, 
reflecting the Veteran's treatment from December 1992 to 
July 1998; reports from Renato M. Caballero, M.D., dated in 
July 2006 and January 2007.  In April 1991, December 2005, 
May 2008, and September 2009, VA examined the Veteran to 
determine the nature and etiology of the disabilities for 
which he claims service-connection or for which he claims 
increased ratings.  In August 1991, the RO also obtained an 
advisory opinion from the Director of the VA Compensation and 
Pension Service.  

The VA examination reports reflect that the examiners 
reviewed the Veteran's past medical history, including his 
service treatment records, documented his current medical 
conditions, reviewed pertinent medical research, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  Therefore, the Board 
concludes that the VA examinations are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).

Finally, the Board notes that in July 2009, the Veteran had a 
hearing at the RO before a VA Decision Review Officer.  As 
noted above, in January 2010, he also had a video conference 
with the undersigned Acting Veterans Law Judge.  Transcripts 
of those hearings have been associated with the claims 
folder.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to determine whether or not new and 
material evidence has been received to reopen claims of 
entitlement to service connection for sickle cell disease and 
pes planus, as well as entitlement to service connection for 
disability manifested by leg pain, right knee disability, eye 
disability, disability manifest by fatigue, eczema, and male 
pattern baldness, as well as his claims for increased ratings 
for the residuals of a left thumb fracture and for a right 
thumb scar.

Analysis

The Service Connection Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

Nevertheless, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

In considering his claims, the Board is aware of the various 
arguments set forth by the Veteran.  As a layman, however, he 
is only qualified to report on matters which are capable of 
lay observation, such as his various symptoms.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis of those symptoms or the cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his 
opinion, without more, is not considered competent evidence 
of service connection.  38 C.F.R. § 3.159(a).  

Sickle Cell Disease

The Veteran contends that he has sickle cell disease related 
to service.  On several occasions during the course of the 
appeal, e.g. during his January 2010 video conference, the 
Veteran acknowledged that his sickle cell disease was a 
congenital or developmental disorder and that service 
connection was not warranted on a direct basis.  Rather, he 
contended that it was aggravated by the rigors of service.  
Therefore, he maintained that service connection was 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2009).  VA bears the 
burden of proof to rebut the presumption.  Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  

A preexisting injury or disease, including those of 
congenital, developmental or familial origin, will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (2002); Prec. Op. VA Gen. Counsel 67-90 
(Congenital/Developmental Conditions under 38 C.F.R. 
§ 3.303(c), 55 Fed. Reg. 43253 (1990)); VA Gen. Counsel 82-90 
(Service-Connection - Congenital/Developmental Disorders, 56 
Fed. Reg. 45711 (1990)).  Temporary or intermittent flare-ups 
of a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

In August 1991, when the RO first considered the Veteran's 
claim of service connection for sickle cell disease, evidence 
on file consisted of records reflecting the Veteran's 
treatment from February 1961 to October 1969; the Veteran's 
service treatment records; records from private health care 
providers, reflecting the Veteran's treatment in August 1988 
and March 1991, the report of an April 1991 VA examination, 
and an August 1991 advisory opinion from the Director of the 
VA Compensation and Pension Service.  Such evidence showed 
that the Veteran was treated for sickle cell disease prior to 
service but that it had undergone no increase in the 
underlying pathology during service.  In August 1988, his 
spleen was found to be massively enlarged incidental to his 
sickle cell trait, and he underwent a splenectomy.  However, 
there was no competent evidence of a nexus between the 
Veteran's sickle cell disease and any incident in service.  
Absent any findings of aggravation of the preexisting sickle 
cell disease, service connection was denied.  As noted above, 
that decision became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156.  Evidence offered by a claimant to 
reopen a claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Justus v. Principi 3 Vet. 
App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the 
development of his claim has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's August 1991 
rating action includes a January 2007 report from Renato M. 
Caballero, M.D.  Dr. Caballero indicates that strenuous 
activity and activity in a low oxygen setting, such as at 
altitude, can aggravate conditions in sickle cell patients.  
This coincides with a February 1975 service treatment record 
which shows that the Veteran had a profile against flying or 
being exposed to altitudes in excess of 5000 feet.  It 
further suggests that strenuous physical activity in the 
service could have increased the Veteran's preexisting sickle 
cell pathology.  

Such evidence is new in the sense that it has not previously 
been before the VA.  It is also material, as it tends to fill 
the deficits which existed at the time of the prior denial.  
That is, it suggests a possible of avenue for service 
connection due to aggravation.  As such, it is neither 
cumulative nor redundant of the evidence of record in August 
1991 and, when considered with the evidence previously of 
record, raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for sickle cell 
disease.  Therefore, it is sufficient to reopen the claim; 
and to that extent, the appeal is granted.  Accordingly, the 
Board will consider the merits of the Veteran's claim of 
entitlement to service connection for sickle cell disease.

In addition to the January 2007 report from Dr. Caballero, 
relevant evidence submitted by the Veteran since the August 
1991 RO decision, consists of additional records from the 
Southwest Medical Center related to his August 1988 
splenomegaly, and the transcripts of his hearings in July 
2009 and January 2010. 

While Dr. Caballero suggests that the Veteran's sickle cell 
disease could have been aggravated by strenuous activity and 
activity in a low oxygen settings in service, his suggestion 
is based on the history reported by the Veteran.  A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Indeed, Dr. Caballero did not 
begin treating the Veteran until 2003, and there is no 
evidence that Dr. Caballero ever reviewed the Veteran's 
claims file in reaching his conclusion.  In fact, the 
preponderance of the evidence is against that conclusion.  

The Veteran's service treatment records, such as that dated 
in January 1976, show that the Veteran had a permanent 
profile associated with his sickle cell disease.  Such 
records also show that on several occasions in service, he 
complained of leg pain and dizziness associated with his 
sickle cell disease.  However, there is no evidence that his 
complaints represented a chronic increase in the underlying 
pathology.  Although the report of a January 1971 examination 
stated that the Veteran was unfit for further service due to 
chronic and symptomatic sickle disease, his November 1971 
service separation examination, as well as his April and 
June 1973 enlistment examinations and his May 1977 service 
separation examination were negative for any abnormal 
findings related to sickle cell disease.  Nevertheless, in 
August 1991 the RO obtained an opinion from the Director of 
the VA Compensation and Pension service.  

During a review of the service treatment records, the 
Director of the VA Compensation and Pension Service noted 
that in service, the Veteran had leg pain and dizziness 
associated with his sickle cell disease.  However, he found 
those symptoms to be acute in nature rather than 
representative of a chronic increase in the underlying 
pathology.  Therefore, he concluded that service connection 
for sickle cell disease, based on aggravation, was not 
warranted.  

The acute nature of the Veteran's complaints in service is 
further supported by the fact, there is no evidence of any 
post-service treatment for sickle cell disease until August 
1988, approximately eleven years after his separation from 
service.  At that time, he developed an enlarged spleen 
associated with his sickle cell disease.  However, there was 
no report of any nexus to service, and the eleven year gap 
does not suggest the continuity of symptomatology associated 
with a grant of service connection.

Inasmuch as the preponderance of the evidence is against a 
finding of aggravation of the Veteran's preservice sickle 
cell disease, the Veteran cannot meet the criteria for 
service connection.  Accordingly, service connection is not 
warranted, and the appeal is denied.

Pes Planus

The Veteran contends that he has bilateral pes planus, 
primarily as a result of the rigors associated with basic 
training.  Therefore, he maintains that service connection is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

In January 2006, when the RO first considered the Veteran's 
claim of service connection for pes planus, the relevant 
evidence on file consisted of the Veteran's service treatment 
records.  Pes planus was noted during the Veteran's April 
1974 service entrance examination, however, it not of such 
severity as to prevent his entry on active duty.  Thus, with 
respect to pes planus, he could not be presumed to be in 
sound physical condition.  

Despite the preexisting pes planus, there were no complaints 
or clinical findings of that disorder either in or after 
service.  Absent any findings of aggravation of the 
preexisting pes planus, service connection was denied.  As 
noted above, that decision became final.

Relevant evidence added to the record since January 2006 
consists of the transcripts of the Veteran's hearings in July 
2009 and January 2010.  Although the Veteran testified that 
his pes planus had been aggravated in service, he has not 
submitted any competent evidence to support his testimony.  
While his hearing testimony is new in the sense that it has 
not previously been before the VA, it is not material, as it 
does not fill the deficits in the evidence which existed in 
the evidence at the time of the prior denial.  The claims 
file remains negative for any competent evidence that the 
pre-service pes planus was aggravated by service.  In this 
regard, there is no competent evidence of continuing 
sympotmatology or a current diagnosis of pes planus.  As 
such, the additional evidence is, essentially, cumulative or 
duplicative of that already on file.  Even when considered 
with the evidence of record prior to January 2006, the 
additional evidence does not raise a reasonable possibility 
of substantiating the claim.  

Because the additional evidence is neither new nor material, 
it is not sufficient to reopen the Veteran's claim of 
entitlement to service connection for pes planus.  
Accordingly, the January 2006 denial is confirmed and 
continued, and the appeal is denied.

Leg Disability

The Veteran contends that he has leg disability, primarily 
associated with his sickle cell disease in service.  
Therefore, he maintains that service connection for leg 
disability is warranted on a secondary basis.  However, after 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

In addition to direct service connection, service connection 
may be granted when the evidence shows that a particular 
disability is proximately due to or the result of a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a).  Any increase in the 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b).

The Veteran's service medical records show that on several 
occasions, he was seen for complaints of leg pain associated 
with his sickle cell disease.  However, those complaints 
were, primarily, acute in nature, there were no findings that 
they were manifestations of any chronic, identifiable leg 
disability.  In this regard, the Board notes that pain alone, 
i.e., without a diagnosed or identifiable underlying malady 
or condition, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
259 F.3d 1356, 1361-1362 (2001).

Absent evidence of chronic, identifiable leg disability 
associated with his complaints of pain, the Veteran cannot 
meet the criteria for service connection on either a direct 
or secondary basis.  Indeed, the fact that service connection 
for sickle cell disease has been denied precludes a finding 
of leg disability due to that disease.  Therefore, service 
connection for leg disability is not warranted, and the 
appeal is denied.



The Right Knee

The Veteran contends that he has right knee disability due to 
physical activity in service.  Therefore, he maintains that 
service connection is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

The Veteran's service treatment records, show that in 
September 1976, he was seen for a probable muscle strain of 
the lower right thigh.  However, those records are negative 
for any findings of residual pathology or of a chronic, 
identifiable right knee disability.  The Veteran's post-
service records are similarly negative.  

Absent evidence of chronic, identifiable right knee 
pathology, the Veteran cannot meet the criteria for service 
connection.  Accordingly service connection is not warranted, 
and the appeal is denied.

The Eyes

The Veteran contends that he has eye disability which was 
first manifested in service.  Therefore, he maintains that 
service is warranted.  However, after carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against that claim.  Accordingly, the appeal will 
be denied.  

During his first period of service, the Veteran's treatment 
records and reports of his August 1969 service entrance 
examination and November 1971 service separation examination, 
there were no complaints or clinical findings of eye 
disability of any kind.  Indeed, his visual acuity was 20/20.

During service entrance examination in April 1973 and January 
1974, the Veteran's visual acuity remained 20/20.  However, 
in January 1974, he was found to have bilateral pterygia.  In 
October 1974, he was treated by the Optometry Service for 
complaints of a three year history of red eyes.  On 
examination, the Veteran's sclerae were pigmented.  His 
visual acuity was 20/30, bilaterally, correctable to 20/15, 
and glasses were prescribed.  

In February 1976, the Veteran was treated by the Optometry 
Service for a two month history of light sensitivity and a 
possible foreign body in both corneae.  The impression was 
possible early keratitis.  During a followup examination in 
March 1976, no symptoms were found, and the Veteran's visual 
acuity was 20/20, bilaterally.

At the Veteran's May 1976 service separation examination, it 
was noted that he wore glasses.  His distant visual acuity 
was 20/20 on the right and 20/15 on the left, correctable to 
20/15, bilaterally.  Otherwise, there were no complaints or 
clinical findings of any disease or injury affecting either 
eye.

Records from the Young Eye Institute show that from December 
1992 to July 1998, the Veteran was treated primarily for 
refractive error.  In December 1992, the diagnosis was rule 
out sickle cell retinopathy.  In December 1997 and April 
1998, he complained that his eyes were red and swollen.  It 
was noted that he had a history of sickle cell trait.  
Peripheral retinal vascular changes were noted, as was 
allergic conjunctivitis.  

Although the Veteran experiences red eyes, associated with 
peripheral retinal vascular changes, allergic conjunctivitis, 
and possibly associated sickle cell retinopathy, there is no 
competent evidence that such disorders are in any way related 
to service.  Absent competent evidence of a nexus to service, 
the Veteran cannot meet the criteria for service connection.  
In this regard, the Board notes that the Veteran experiences 
refractive error.  However, refractive error is not 
considered a disability within the meaning of the law and 
regulations governing the award of compensation benefits.  
38 C.F.R. § 3.303(c).  Therefore, service connection for eye 
disability is not warranted, and the appeal is denied.



Fatigue

The Veteran contends that he experiences fatigue, primarily 
as a result of his sickle cell disease in service.  
Therefore, he maintains that service connection for fatigue 
is warranted.  However, after carefully considering the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be denied.  

The Veteran's treatment records, dated in and after service,  
are negative for any complaints or clinical findings of any 
disability manifested by fatigue.  Therefore, the Veteran 
does not meet the criteria for service connection.  Moreover, 
the denial of service connection for sickle cell disease 
precludes a grant of service connection on a secondary basis.  
In any event, service connection is not warranted, and the 
appeal is denied.

Eczema

The Veteran contends that he was first treated for eczema in 
service and that it continues to be intermittent in nature.  
Therefore, he maintains that service connection is warranted.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

The treatment records from the Veteran's first period of 
service, as well as the reports of his service entrance and 
separation examinations are negative for any complaints or 
clinical findings of eczema.  His service entrance 
examinations in April 1973 and June 1974 are similarly 
negative.  

In May 1977, the Veteran complained of daily itching and skin 
rashes on his back and upper arm.  The differential 
assessments included an eczematous disorder.  However, during 
his service separation examination the following day, there 
were no complaints or clinical findings a chronic, 
identifiable skin disorder, including eczema.  
The medical records reflecting the Veteran's treatment since 
service are also negative for any complaints or clinical 
findings of a chronic, identifiable skin disorder.  

Absent competent evidence of a chronic, identifiable skin 
disability in or after service, the Veteran cannot meet the 
criteria for service connection.  Accordingly, service 
connection is not warranted, and the appeal is denied.

Baldness

The Veteran contends that he has male pattern baldness, as a 
result of wearing hats and helmets in service.  Therefore, he 
maintains that service connection is warranted.  However, 
after carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

The treatment records from the Veteran's first period of 
service, as well as the reports of his service entrance and 
separation examinations are negative for any complaints or 
clinical findings of male pattern baldness.  His service 
entrance examinations in April 1973 and June 1974 are 
similarly negative.  

In May 1975, the Veteran complained of alopecia and itching 
of his scalp and a one month history of an itchy scalp.  It 
was noted that in addition to male pattern baldness, there 
were small bald patches in other areas of his head.  The 
assessment was possible fungal infection.  However, during 
his service separation examination in May 1977, there were no 
complaints or clinical findings of baldness of any kind.

The medical records reflecting the Veteran's treatment since 
service are also negative for any complaints or clinical 
findings of male pattern baldness.  However, even if he 
currently has male pattern baldness, there is no competent 
evidence on file of a nexus to service.

Absent competent evidence of a nexus between the Veteran's 
male pattern baldness and service, the Veteran cannot meet 
the criteria for service connection.  Accordingly, service 
connection is not warranted, and the appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has 
considered the potential applicability of the doctrine of 
reasonable doubt.  However, that doctrine is only invoked 
where there is an approximate balance of evidence which 
neither proves nor disproves the claim.  In this case, the 
preponderance of the evidence is against the Veteran's 
claims.  Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2009). 

The Increased Rating Claims

The Veteran also seeks entitlement to increased ratings for 
his service-connected thumb disorders.  

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the Veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45. 

In evaluating impairment of the upper extremities, it is 
often important to determine the Veteran's major or dominant 
upper extremity.  Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity.  38 C.F.R. § 4.69 
(2009).  In this case, the Veteran is left-handed.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this 
case, service connection is granted and an initial rating 
award is at issue separate ratings can be assigned for 
separate periods from the time service connection became 
effective.)  Fenderson v. West, 12 Vet. App. 119 (1999).  
That is, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the service connection claim was 
filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The Left Thumb

The Veteran contends that the initial ten percent rating for 
his service-connected residuals of a fractured left thumb 
does not adequately reflect the level of impairment due to 
that disorder.  During his hearings, the Veteran testified 
that it was painful and impaired his grip and dexterity.  
Therefore, he maintains that an increased rating is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Limitation of motion of the thumb is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5228.  A 10 percent 
disability rating is warranted when there is a gap of one to 
two inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
20 percent disability rating is warranted when there is a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  

A review of the evidence discloses that since service 
connection became effective on July 22, 2005, the Veteran has 
been examined by VA on three occasions, September 2005, May 
2008, and September 2009.  In part, the purpose of those 
examinations was to determine the extent of impairment due to 
his service-connected left thumb disability.

During those examinations, the Veteran's hands appeared 
normal with no swelling or erythema.  Generally, he had good 
muscular development, and his grip strength was normal.  
There were no findings of ankylosis of the left thumb.  
Rather, he demonstrated slight limitation of motion of the 
left thumb with radial and palmar abduction from zero to at 
least 70 degrees, metacarpophalangeal flexion from zero to at 
least 40 degrees, and interphalangeal flexion from zero to at 
least 30 degrees.  The gap between the transverse crease of 
the left palm and the left index fingertip was no more than 
3.0 cm (May 2008).  

Although the Veteran takes over the counter pain medication, 
he does not receive treatment for his left thumb and during 
the September 2005 examination, he denied that it caused him 
to miss work.  It does cause the Veteran problems with 
dexterity such as buttoning his shirt or picking up a piece 
of paper; and following repetitive use, the left thumb 
function may cause additional pain and weakness.  However, 
there is no competent evidence that repetitive motion causes 
fatigue, lack of endurance, or incoordination or otherwise 
interferes with his activities of daily living.  

In light of the foregoing, the Board concludes that the 
symptoms of the Veteran's service-connected left thumb 
disorder do not meet or more nearly approximate the criteria 
for a rating in excess of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5228.  Accordingly, an increased rating is 
not warranted, and the appeal is denied.

The Right Thumb

The Veteran contends that the initial noncompensable rating 
for his service-connected right thumb scars do not adequately 
reflect the level of impairment due to that disorder.  
Therefore, he maintains that a compensable rating is 
warranted.  However, after carefully considering the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

Scars (other than those involving the head, face, or neck) 
that are deep or that cause limited motion warrant the 
following ratings:  10 percent for an area or areas exceeding 
6 square inches (39 sq. cm.); 20 percent for area or areas 
exceeding 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note (1).  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801, Note (2).  

A 10 percent rating is warranted for scars (other than those 
on the head, face, or neck) that are superficial and that do 
not cause limited motion, provided that they cover an area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
Note (2).  

A 10 percent rating is warranted for scars which are 
superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, 
Note (2).  

A 10 percent rating is warranted for a superficial scar which 
is painful on examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  

Other scars are rated based on the limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  
The regulations applicable to rating limitation of motion of 
the thumb have been set forth above.

During the May 2008 VA examination, the Veteran was able to 
approximate the fingertips of the right hand to the 
transverse crease of the palm.  When the Veteran attempted to 
oppose the tip of the right thumb and the right fingertips, 
there was a gap of 1 cm between the tip of the thumb and the 
tip of each of the fingers.  The hand strength was normal, 
bilaterally.  The ranges of motion were as follows:  radial 
and palmar abduction from zero to seventy degrees, 
bilaterally; metacarpophalangeal flexion from zero to 60 
degrees, bilaterally; and interphalangeal flexion from zero 
to 60 degrees on the right and from zero to 30 degrees on the 
left.  Following repetitive use, the joint function on the 
right was not additionally limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  

During the September 2009 VA examination, the Veteran's hands 
appeared normal with no swelling or erythema.  He had good 
muscular development, and his grip strength was normal.  He 
did not complain of pain with gripping or with active or 
passive motion in any of the joints; and repetitive motion 
did not result in additional loss of function on either side 
due to pain, weakness, fatigue, lack of endurance, or 
incoordination.  The Veteran was able to approximate the 
fingertips of the right hand to the transverse crease of the 
palm.  There was a 3 cm scar on the metacarpophalangeal joint 
of the right thumb, as well as a 1 cm scar between the inner 
and metacarpal phalangeal joint of the right thumb.  The 
Veteran denied problems or functional limitations associated 
with the scar on his right hand.  

In sum, since service connection became effective March 19, 
2008, the scars on the Veteran's right thumb have been 
superficial in nature and have comprised an area less than 
6 square inches (39 sq. cm.).  Attempts to oppose the tip of 
the right thumb and the right fingertips may result in a gap 
of 1 cm between the tip of the thumb and the tip of each of 
the fingers.  However, the right thumb scars have not, 
otherwise, caused limitation of right thumb motion, and 
repetitive motion has not resulted in additional loss of 
function due to pain, weakness, fatigue, lack of endurance, 
or incoordination.  Finally, the right thumb scars have not 
been shown to be unstable or painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Absent such 
findings, the service-connected right thumb scars do not meet 
or more nearly approximate the schedular criteria for a 10 
percent rating under any of the applicable criteria.  
Accordingly, an initial compensable rating is not warranted, 
and the appeal is denied.

Additional Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's service-connected right and left thumb disorders.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.
In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to the service-connected thumb 
disorders.  In this regard, the record does not show that the 
Veteran has required frequent hospitalizations for the 
treatment of either thumb or that they have markedly 
interfered with his employment.  Indeed, there is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria. 
In short, the evidence does not support the proposition that 
the Veteran's low back syndrome with multi-level arthritis 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  Accordingly, further action is not 
warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for sickle cell disease.

Entitlement to service connection for sickle cell disease is 
denied.

New and material evidence not having been received, the 
application is denied to reopen a claim of entitlement to 
service connection for pes planus.

Entitlement to service connection for a disability manifested 
by leg pain is denied.

Entitlement to service connection for right knee disability 
is denied.

Entitlement to service connection for eye disability is 
denied.
Entitlement to service connection for a disability manifest 
by fatigue is denied.

Entitlement to service connection for eczema is denied.

Entitlement to service connection for male pattern baldness 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
the residuals of a fractured left thumb is denied.

Entitlement to an initial compensable rating for right thumb 
scars is denied.



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


